Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments of October 28th, 2019 have been considered. Examination will be done on the newly amended claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "obtaining unit", "first image identifying unit", "determining unit", "classifying unit", "output unit", "generating unit" "second image identifying unit", "position identifying unit",  and "changing unit" in claim 1-7, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the "computer program" disclosed in Claim 11 can be construed as software per se. The specifications does not disclose sufficient structure for the computer program and falls under non-statutory subject matter. For this reason, Claim 11 as a whole fails the first criterion of eligibility. See MPEP 2106 (I-II).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usuba et al. (US 20150138334 A1; hereafter: Usuba).
Regarding Claim 1, Usuba teaches: an image analysis device (Figure 2) comprising: a memory that stores learning data for image analysis (Figure 2: element 25, 26, and 29), the learning data including determination data (¶58: “The identification model data storage unit 26 stores the model parameters of the target cell identification”) and classification data (¶62: “The specimen classification unit 29 analyzes the feature of a specimen corresponding to the captured image based on the captured image to be processed”; classification unit implies that there is classification data stored within), the determination data being for determining whether a center of an analysis target image matches a center of a cell object (¶57: “the identification model learning unit 25 generates the model parameters of the target cell identification unit 27”; ¶56: the first image feature quantity calculation unit 24 calculates the image feature quantity from the input captured images and then outputs the calculated image feature quantity to the target cell identification unit 27”; the term “image feature” is being interpreted to be equivalent to matching the “center of an analysis target image” and “center of cell object”), the classification data being for classifying a cell corresponding to a cell object (¶62: “The specimen classification unit 29 analyzes the feature of a specimen corresponding to the captured image based on the captured image to be processed”); an obtaining unit (Figure 2: element 10 and 21) configured to obtain cell image data representing a cell image including a plurality of cell objects (¶49: “The captured image acquisition unit 21 acquires captured images obtained by imaging the sample using the CCD camera”; ¶42: “nucleated red blood cells (NRBCs) derived from a fetus in maternal blood are stained violet-blue”); a first image identifying unit (Figure 2: element 23) configured to identify plural pieces of partial image data sequentially from the cell image data (¶51: “the candidate region setting unit 23 sets a candidate region to be a candidate of the target cell inside the captured images acquired by the captured image acquisition unit 21”); a determining unit (Figure 2: element 24, 27, 28, 31, 33) configured to execute a center determination process for each of the plural pieces of partial image data and the classification data included in the learning data (¶59: “the target cell identification unit 27 identifies whether or not a cell included in a cell candidate region is a target cell based on the first image feature quantity calculated”; ¶62: “The specimen classification unit 29 analyzes the feature of a specimen corresponding to the captured image based on the captured image to be processed”); a classifying unit (Figure 2: element 29) configured to classify at least one cell corresponding to at least one cell object among the plurality of cell objects by using a result of the center determination process for each of the plural pieces of partial image data and the classification data included in the learning data (¶62: “The specimen classification unit 29 analyzes the feature of a specimen corresponding to the captured image based on the captured image to be processed”); and an output unit (Figure 2: element 34 and 60) configured to output classification result (¶61: The display control unit 34 can display a list of candidate images identified to be a target cell by the target cell identification unit 27 on the display device”). 
Regarding Claim 7, Usuba teaches: the image analysis device as in claim 1, wherein the first image identifying unit identifies sequentially the plural pieces of partial image data that represent a plurality of partial images obtained by scanning the cell image with a predetermined interval (¶84: “When all nucleus candidate regions are not processed (S215: N), the image processing device 20 increments j (S216), returns to S204, and continues the processing.”; Figure 9: elements S215 and S204).
Regarding Claim 8, Usuba teaches: the image analysis device as in claim 7, wherein in a case where it is determined in the center determination process for process target partial image data among the plural pieces of partial image data that a center of a partial image represented by the process target partial image data matches a center of a cell object (¶59: “the target cell identification unit 27 identifies whether or not a cell included in a cell candidate region is a target cell based on the first image feature quantity calculated”; ¶62: “The specimen classification unit 29 analyzes the feature of a specimen corresponding to the captured image based on the captured image to be processed”);, the classifying unit (Figure 2: element 29) classifies a cell corresponding to the cell object (Figure 9: element S209 and S210; these two steps imply that if the conditions for the determination processes are met, the device continues with the rest of the process/classification), and in a case where it is determined in the center determination process for process target partial image data among the plural pieces of partial image data that a center of a partial image represented by the process target partial image data does not match a center of a cell object (¶59: “the target cell identification unit 27 identifies whether or not a cell included in a cell candidate region is a target cell based on the first image feature quantity calculated”; ¶62: “The specimen classification unit 29 analyzes the feature of a specimen corresponding to the captured image based on the captured image to be processed”);, the classifying unit (Figure 2: element 29) does not execute the classification using the partial image (Figure 9: element S209 and S212; these two steps imply that if the conditions for the determination processes are not met, the device skips the rest of the process/classification and moves on to the next region or terminates the process).
Regarding Claim 10, Usuba teaches: the image analysis device as in claim 1, wherein the learning data is data for executing image analysis according to a convolutional neural network or image analysis according to a large-scale network including a convolutional neural network as partial structure thereof (¶57: “It should be noted that a machine learning model, such as AdaBoost or Support Vector Machine, may be used for target cell identification unit 27”).
Regarding Claim 11, Claim 11 recites a computer program that the image analysis device disclosed in Claim 1 to perform the recited functions. Therefore, the rejection of claim 1 is equally applicable here. (See ¶48)
Regarding Claim 12, Claim 12 recites a method that is implemented by the device disclosed in Claim 1. Therefore, the rejection of claim 1 is equally applicable here. (See Figures 8-10)

Allowable Subject Matter
Claims 2-6, and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-6, and 9 contain limitations that is not taught by the prior art or a combination thereof. The Claims 2-6 and 9 discloses a changing unit that updates a binary image with a predetermined mark that is then used to identify image data based on the position of that mark. Claim 2 recites a secondary identifying unit that identifies additional image data based on the result of a determination process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ptitsyn (US 20060204953 A1), Qian et al. (US 20080166035 A1), Ozaki (US 9471977 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668